NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4414-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY B. HUGGINS,

     Defendant-Appellant.
_______________________

                   Submitted December 13, 2021 – Decided February 11, 2022

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment Nos. 16-06-1175,
                   16-06-1271 and 17-06-0982.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant Anthony B. Huggins appeals from an order denying his

post-conviction relief (PCR) petition without an evidentiary hearing. We affirm.

      The main thrust of defendant's appeal centers around jail credits he

received following his guilty pleas to three separate indictments. On April 17,

2017, defendant pled guilty to third-degree possession of controlled dangerous

substances (CDS) with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and

2C:35-5(b)(3), under Indictment No. 16-06-1175, and to an amended count of

disorderly persons offense of loitering for purposes of obtaining CDS, N.J.S.A.

2C:33-2.1(b), under Indictment No. 16-06-1271.           The State agreed to

recommend a sentence of 364 days in jail on the first indictment, concurrent to

a six-month sentence on the second indictment.

      On November 3, defendant pled guilty to fourth-degree operating a motor

vehicle while suspended for driving while intoxicated (DWI) offense, N.J.S.A.

2C:40-26(b), under Indictment No. 17-06-0982. In exchange for the plea, the

State agreed to resolve all three of his indictments with an aggregate sentence

of five years of special probation in drug court, N.J.S.A. 2C:35-14, conditioned

on a mandatory 180-day jail term, N.J.S.A. 2C:40-26(c), with alternative

sentence of a four-year prison term.




                                                                          A-4414-19
                                       2
      On December 4, defendant was sentenced in accordance with the

November 3 plea agreement. He was awarded eight days jail credit on the motor

vehicle offense and eighty-two days jail credit on the two CDS offenses.

      After filing and withdrawing a notice of appeal concerning his sentence,

defendant filed a pro se PCR petition Counsel was subsequently appointed to

represent defendant and filed a brief. Defendant contended his trial counsel

provided ineffective assistance by: (1) failing to meet with him to prepare his

defense; (2) leading him to believe he would be getting eighty-four days jail

credit1 toward his 180-day mandatory jail term for his motor vehicle offense;

and (3) failing to file a motion to vacate his guilty plea because of the jail credit

miscalculation. Defendant also sought an evidentiary hearing. PCR Judge Guy

P. Ryan denied relief without an evidentiary hearing, issuing an order together

with an eighteen-page written decision on April 13, 2020.

      In his written decision, the judge applied the well-recognized two-prong

test to establish ineffectiveness of counsel, Strickland v. Washington, 466 U.S.

668, 687 (1984) and State v. Fritz, 105 N.J. 42, 58 (1987), to find there was no



1
  Defendant argued he had eighty-four days jail credit. The trial record clearly
states eighty-two days jail credit would be provided. Nevertheless, as Judge
Ryan reasoned, "the two-day discrepancy [is] immaterial for the purposes of
analyzing [defendant's] arguments."
                                                                               A-4414-19
                                         3
prima facie claim that: (1) trial counsel's performance was deficient and (2) the

performance prejudiced the defense. As to the first prong, the judge recognized

defendant's primary argument that "his defense counsel promised he would

receive [eighty-four] days of jail credit on his driving while suspended charge,

the same amount he was entitled to receive on his CDS charges under the other

two indictments," was a "legally impossible" claim because "[a]ll but eight days

of [his] jail credits were accrued prior to the date he was charged" with his motor

vehicle offense. The judge emphasized that "[o]n the CDS charges, [defendant]

had jail credits from April 12 to June 16, 2016[;] March 29 to 30, 2017[;] and

April 3 to 5, 2017 for [seventy-four] days. [He] was incarcerated for only eight

days after he was charged with [the motor vehicle offense], from June 30 to July

7, 2017." Since defendant was not arrested and charged with the motor vehicle

until April 20, 2017, "[he] was not entitled to credit[] for time spent in custody

on other charges prior to the date he was so charged."

      In rejecting defendant's contention that his counsel failed to meet with

him, Judge Ryan noted defendant, in response to the plea court's inquiry,

acknowledged he had enough time to talk to his counsel and understood

"everything about [his] plea and the recommended sentence," reviewed the plea

form, initialed, and signed it "freely and voluntarily." The judge stressed that


                                                                             A-4414-19
                                        4
"[a]t no time" during the plea hearing "did [defendant] ever tell the [plea court]

he was promised [eighty-two] or [eighty-four] days of jail credit on the driving

while suspended charge[,] or that he was relying upon a promise of any

particular jail credit in order to enter his plea." The judge further emphasized

defendant failed to question the plea court regarding his jail credits, and instead

brought up the length of his drug court probation, whereupon the court dispelled

his notion that it was for three years but was five years. The judge concluded

the record did not support defendant's claim that "he was promised [eighty-]plus

days jail credit on the . . . [motor vehicle] charge."

      Turning to Strickland's second prong, the judge stated that even if trial

counsel was deficient in advising defendant about the amount of jail credits, he

was unable to "demonstrate any prejudice resulted from that deficiency nor

[was] he able to demonstrate that, but for counsel's alleged errors, he would have

pled not guilty and gone to trial." There was no dispute that defendant was

convicted of two previous DWI's and consequently had his license suspended.

Quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010) and State v. Maldon,

422 N.J. Super. 475, 486 (App. Div. 2011), the judge maintained defendant

could not "show 'a decision to reject the plea bargain would have been rational




                                                                             A-4414-19
                                         5
under the circumstances.'" At no point during his plea hearing did defendant

assert his innocence to the motor vehicle charge.

      Significantly, the record does not indicate when defendant asked his

counsel to file a motion withdrawing his guilty plea. Yet, assuming defendant

did, the judge applied the four factors set forth in State v. Slater that trial courts

must "consider and balance . . . in evaluating motions to withdraw a guilty plea,"

namely: "(1) whether the defendant has asserted a colorable claim of innocence;

(2) the nature and strength of defendant's reasons for withdrawal; (3) the

existence of a plea bargain; and (4) whether withdrawal would result in un fair

prejudice to the State or unfair advantage to the accused." 198 N.J. 145, 157-58

(2009). In balancing the Slater factors, the judge determined defendant's guilty

plea would not have been vacated.

      Judge Ryan held that the first three factors weighed against allowing

defendant to withdraw his guilty plea. Regarding the first factor, the judge found

"defendant d[id] not even make a bare assertion of innocence nor offer any

potential defense; he ma[de] no claim of innocence at all." With respect to the

second factor, the judge determined there was no valid reason for withdrawing

defendant's guilty plea, because it was based on the groundless assertion that

"he should have been entitled to jail credits for time spent in custody before he


                                                                               A-4414-19
                                          6
was actually charged with the particular offense." As for the third factor, the

judge determined counsel negotiated "a very favorable concurrent probationary

resolution of three cases for [defendant], with the only jail term being the

mandatory 180 days[,]" which allowed defendant to avoid "the very real

possibility, if not likelihood, of consecutive sentences if he went to trial."

Defendant reached a plea agreement, which, therefore, weighs against a

withdrawal of his guilty plea. And concerning the fourth factor, the judge found

it was neutral because there was no prejudice to the State or advantage to

defendant in allowing withdrawal of the guilty plea. Hence, because "any

motion to withdraw [defendant's guilty] plea would have been meritless," the

judge, citing State v. O'Neal, 190 N.J. 601, 618-19 (2007) and State v. Warlock,

117 N.J. 596, 625 (1990), concluded counsel did not provide ineffective

assistance by failing to file a motion.

      As for defendant's claim that his counsel forced him to plead guilty to

loitering for purposes of obtaining CDS, the judge found it to be "equally

groundless."   Considering the plea hearing record and the absence of any

certification supporting defendant's contention, the judge determined there was

no evidence he was "pressured" to enter his plea.       Relying upon State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999), the judge maintained


                                                                          A-4414-19
                                          7
defendant's "bald assertion" that his plea was involuntary was insufficient to

prove ineffective assistance.

      Because the judge found defendant did not establish a prima facie claim

of ineffective assistance of counsel, he determined that based upon State v.

Preciose, 129 N.J. 451, 462 (1992), defendant was not entitled to an evidentiary

hearing.

      Before us, defendant argues:

            POINT I

            THE PCR COURT IMPROPERLY DENIED
            DEFENDANT'S CLAIM THAT HE RECEIVED
            INEFFECTIVE ASSISTANCE OF HIS PLEA
            COUNSEL WITHOUT AFFORDING HIM AN
            EVIDENTIARY HEARING.

                  A. THE PREVAILING LEGAL PRINCIPLES
                  REGARDING CLAIMS FOR INEFFECTIVE
                  ASSISTANCE OF COUNSEL, EVIDENTIARY
                  HEARINGS[,]  AND   PETITIONS   FOR
                  POST-CONVICTION RELIEF.

                  B. DEFENDANT ESTABLISHED A PRIMA
                  FACIE CLAIM FOR POST-CONVICTION
                  RELIEF,  ENTITLING   HIM TO   AN
                  EVIDENTIARY HEARING.

      In his merits brief, defendant essentially reiterates the arguments raised

before and rejected by Judge Ryan. Considering these arguments in light of the

record and applicable legal standards, these arguments lack sufficient merit to

                                                                          A-4414-19
                                       8
warrant discussion in a written opinion, R. 2:11-3(e)(2), and we affirm

substantially for the reasons set forth by the judge in his cogent written decision.

      Affirmed.




                                                                              A-4414-19
                                         9